Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 1 of 25 PageID #: 107
                                                                                 Clerk’s Office
                                                                                 Filed Date:      Received via Pro Se Email
                                                                                                  3/10/21 at 4:10 p.m.- KC
                                                                                 3/10/2021
                                                                                 4:10 PM
 UNITED STATES DISTRICT COURT                                                    U.S. DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                    EASTERN DISTRICT OF NEW YORK
                                                                                 BROOKLYN OFFICE
 ---------------------------------------------------------X
 Arlene Joyce Furfero,

                                    Plaintiff,                AMENDED COMPLAINT

                  -against-                                   20-CV-2395 (BMC) (LB)


 St. John’s University, Conrado “Bobby”
 Gempesaw, Simon Møller, Norean Sharpe,
 Charles Clark, Joseph Oliva, Joshua Hurwit,
 Nada Llewellyn, Keaton Wong, Michelle
 Cadle, and Danielle Haynes,

                                     Defendants,
 ---------------------------------------------------------X
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 2 of 25 PageID #: 108




 I.    The Parties to This Complaint

       A.    The Plaintiff(s)

             Provide the information below for each plaintiff named in the complaint. Attach
             additional pages if needed.

                    Name                   Arlene Joyce Furfero
                    Street Address         1373 Weaver Street
                    City and County        Scarsdale, Westchester
                    State and Zip Code     New York 10583
                    Telephone Number       914-725-3657
                    E-mail Address         drfurfero@drfurfero.com

       B.    The Defendant(s)

             Provide the information below for each defendant named in the complaint,
             whether the defendant is an individual, a government agency, an organization, or
             a corporation. For an individual defendant, include the person’s job or title (if
             known). Attach additional pages if needed.
             Defendant No. 1
                    Name                   St. John’s University
                    Job or Title           Employer
                    Street Address         8000 Utopia Parkway
                    City and County        Jamaica, Queens
                    State and Zip Code     New York 11439
                    Telephone Number       718-990-2000
                    E-mail Address
             Defendant No. 2
                    Name                   Conrado “Bobby” Gempesaw
                    Job or Title           President
                    Street Address         8000 Utopia Parkway – Newman Hall 3rd fl
                    City and County        Jamaica, Queens
                    State and Zip Code     New York 11439
                    Telephone Number       718-990-6755
                    E-mail Address         pres@stjohns.edu

             See attached for I.B. Defendants (cont’d).


                                              2
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 3 of 25 PageID #: 109




       C.     Place of Employment

              The address at which I sought employment or was employed by the defendant(s)
              is:
                      Name                   St. John’s University
                      Street Address         8000 Utopia Parkway
                      City and County        Jamaica, Queens
                      State and Zip Code     New York 11439
                      Telephone Number       718-990-2000

 II.   Basis for Jurisdiction

       This action is brought for discrimination in employment pursuant to (check all that
       apply):

              X       Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
                      to 2000e-17 (race, color, gender, religion, national origin).

                      (Note: In order to bring suit in federal district court under Title VII, you
                      must first obtain a Notice of Right to Sue letter from the Equal
                      Employment Opportunity Commission.)

              X       Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
                      §§ 621 to 634.
                      (Note: In order to bring suit in federal district court under the Age
                      Discrimination in Employment Act, you must first file a charge with the
                      Equal Employment Opportunity Commission.)

              ☐       Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
                      to 12117.
                      (Note: In order to bring suit in federal district court under the Americans
                      with Disabilities Act, you must first obtain a Notice of Right to Sue letter
                      from the Equal Employment Opportunity Commission.)

              ☐       Other federal law (specify the federal law):
                      ____________________________________________________________
              X       Relevant state law (specify, if known): NYS Executive Law § 296
              X       Relevant city or county law (specify, if known): Title 8 of the
                      Administrative Code of the City of New York


                                                3
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 4 of 25 PageID #: 110




 III.   Statement of Claim

        Write a short and plain statement of the claim. Do not make legal arguments. State as
        briefly as possible the facts showing that each plaintiff is entitled to the damages or other
        relief sought. State how each defendant was involved and what each defendant did that
        caused the plaintiff harm or violated the plaintiff’s rights, including the dates and places
        of that involvement or conduct. If more than one claim is asserted, number each claim
        and write a short and plain statement of each claim in a separate paragraph. Attach
        additional pages if needed.

        A.     The discriminatory conduct of which I complain in this action includes (check all
               that apply):

                       ☐       Failure to hire me.
                       ☐       Termination of my employment.
                       ☐       Failure to promote me.
                       ☐       Failure to accommodate my disability.
                       X       Unequal terms and conditions of my employment.
                       X       Retaliation.
                       X       Other acts (specify): Denied summer session courses and
                               compensation; unwarranted disciplinary charges and suspension
                       (Note: Only those grounds raised in the charge filed with the Equal
                       Employment Opportunity Commission can be considered by the federal
                       district court under the federal employment discrimination statutes.)

        B.     It is my best recollection that the alleged discriminatory acts occurred on date(s)

               Various dates. See attached for III.E. Statement of the Facts in my Case

        C.     I believe that defendant(s) (check one):

                       X       is/are still committing these acts against me.
                       ☐       is/are not still committing these acts against me.

        D.     Defendant(s) discriminated against me based on my (check all that apply and
               explain):

                       ☐       race ____________________________
                       ☐       color ____________________________


                                                  4
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 5 of 25 PageID #: 111




                    X       gender/sex _______________________
                    ☐       religion _________________________
                    ☐       national origin ____________________
                    X       age. My year of birth is 1946. (Give your year of birth only if you
                            are asserting a claim of age discrimination.)
                    ☐       disability or perceived disability (specify disability)
                            ________________________________

       E.    The facts of my case are as follows. Attach additional pages if needed.

             See attached for III.E. Statement of the Facts in my Case.

             (Note: As additional support for the facts of your claim, you may attach to this
             complaint a copy of your charge filed with the Equal Employment Opportunity
             Commission, or the charge filed with the relevant state or city human rights
             division.)

 IV.   Exhaustion of Federal Administrative Remedies

       A.    It is my best recollection that I filed a charge with the Equal Employment
             Opportunity Commission or my Equal Employment Opportunity counselor
             regarding the defendant’s alleged discriminatory conduct on (date)

             September 12, 2019.

       B.    The Equal Employment Opportunity Commission (check one):

                    ☐       has not issued a Notice of Right to Sue letter.
                    X       issued a Notice of Right to Sue letter, which I received on (date)
                            March 4, 2020.
                            (Note: Attach a copy of the Notice of Right to Sue letter from the
                            Equal Employment Opportunity Commission to this complaint.)

       C.    Only litigants alleging age discrimination must answer this question.

             Since filing my charge of age discrimination with the Equal Employment
             Opportunity Commission regarding the defendant’s alleged discriminatory
             conduct (check one):

                    X       60 days or more have elapsed.
                    ☐       less than 60 days have elapsed.


                                               5
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 6 of 25 PageID #: 112




 V.    Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to
       order. Do not make legal arguments. Include any basis for claiming that the wrongs
       alleged are continuing at the present time. Include the amounts of any actual damages
       claimed for the acts alleged and the basis for these amounts. Include any punitive or
       exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
       actual or punitive money damages.

       See attached for V. Relief.

 VI.   Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
       knowledge, information, and belief that this complaint: (1) is not being presented for an
       improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
       cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
       extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support
       after a reasonable opportunity for further investigation or discovery; and (4) the
       complaint otherwise complies with the requirements of Rule 11.

       A.       For Parties Without an Attorney

                I agree to provide the Clerk’s Office with any changes to my address where case-
                related papers may be served. I understand that my failure to keep a current
                address on file with the Clerk’s Office may result in the dismissal of my case.

                Date of signing: March 10, 2021.

                Signature of Plaintiff      _s/_______________________________________
                Printed Name of Plaintiff   Arlene Joyce Furfero




                                                6
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 7 of 25 PageID #: 113




 I.B. Defendants (cont’d)
               Defendant No. 3
                       Name                 Simon Møller
                       Job or Title         Provost
                       Street Address       8000 Utopia Parkway – Newman Hall Room 240
                       City and County      Jamaica, Queens
                       State and Zip Code   New York 11439
                       Telephone Number     718-990-6308
                       E-mail Address        mollers@stjohns.edu

               Defendant No. 4
                     Name                   Norean Sharpe
                     Job or Title           Dean, Tobin College of Business
                     Street Address         8000 Utopia Parkway – Bent Hall Room 311
                     City and County        Jamaica, Queens
                     State and Zip Code     New York 11439
                     Telephone Number       718-990-6476
                     E-mail Address         sharpen@stjohns.edu

               Defendant No. 5
                     Name                   Charles Clark
                     Job or Title           Chair, Economics and Finance Department
                     Street Address         8000 Utopia Parkway – Bent Hall Room 330
                     City and County        Jamaica, Queens
                     State and Zip Code     New York 11439
                     Telephone Number       718-990-7343
                     E-mail Address         clarkc@stjohns.edu

               Defendant No. 6
                     Name                   Joseph Oliva
                     Job or Title           VP for Admin, Secretary, and General Counsel
                     Street Address         8000 Utopia Parkway – Newman Hall Room 218
                     City and County        Jamaica, Queens
                     State and Zip Code     New York 11439
                     Telephone Number       718-990-6421
                     E-mail Address         olivaj@stjohns.edu

               Defendant No. 7
                     Name                   Joshua Hurwit
                     Job or Title           Associate General Counsel
                     Street Address         8000 Utopia Parkway – Newman Hall Room 217A


                                              7
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 8 of 25 PageID #: 114




                   City and County      Jamaica, Queens
                   State and Zip Code   New York 11439
                   Telephone Number     718-990-5699
                   E-mail Address       hurwitj@stjohns.edu

            Defendant No. 8
                  Name                  Nada Llewellyn
                  Job or Title          Assoc. VP Human Resources, Chief Diversity
                                        Officer, and Deputy General Counsel
                   Street Address       8000 Utopia Parkway = Newman Hall Room 214
                   City and County      Jamaica, Queens
                   State and Zip Code   New York 11439
                   Telephone Number     718-990-6334
                   E-mail Address       llewelln@stjohns.edu

            Defendant No. 9
                  Name                  Keaton Wong
                  Job or Title          Director of Equal Opportunity and Compliance
                  Street Address        8000 Utopia Parkway – University Center
                  City and County       Jamaica, Queens
                  State and Zip Code    New York 11439
                  Telephone Number      718-990-2660
                  E-mail Address        wongk1@stjohns.edu

            Defendant No. 10
                  Name                  Michelle Cadle
                  Job or Title          EEO Specialist
                  Street Address        8000 Utopia Parkway – University Center
                  City and County       Jamaica, Queens
                  State and Zip Code    New York 11439
                  Telephone Number      718-990-1400
                  E-mail Address        cadlem@stjohns.edu

            Defendant No. 11
                  Name                  Danielle Haynes
                  Job or Title          Assoc. Dir. Employee Relations
                  Street Address        8000 Utopia Parkway– University Center C12
                  City and County       Jamaica, Queens
                  State and Zip Code    New York 11439
                  Telephone Number      718-990-1488
                  E-mail Address        haynesd1@stjohns.edu


                                          8
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 9 of 25 PageID #: 115




 III.E. Statement of the Facts in my Case

                                            Background

 I am a 73-year old female. I earned my doctoral degree in economics from Rutgers University in
 1980. I was hired by Defendant St. John’s University to commence employment on September 1,
 1980, as an Assistant Professor in the Economics and Finance Department in the the College of
 Business Administration (now, the Peter J. Tobin College of Business). I was successfully
 tenured and promoted to Associate Professor in 1985.

 I have successfully completed all mandatory classroom observations (for reappointment,
 promotion, tenure, and Post Tenure Peer Review). My last review occurred in academic year
 (AY) 2014-2015. I received an Outstanding for my performance and was awarded the maximum
 monetary award of $2,000. My next review is scheduled for AY 2021-2022.

  Commencing July 1, 2018, the University appointed Dr. Charles Clark as the new Chair for the
  Economics and Finance Department. Since Dr. Clark’s appointment, he has done nothing but
  harass, embarrass, and intimidate me. I have suffered several adverse employment actions
  which I believe are a direct result of my being an older female professor and as retaliation for
  filing an age and gender discrimination complaint against him with Human Resources.

  Discrimination is not beneath Dr. Clark. He was at the center of an age discrimination
  controversy back in the mid-2000s, when he served as Associate Dean under former Dean
  Richard Highfield. Dr. Highfield’s goal, as stated in his Strategic Plan, was to hire, reward, and
  promote “junior journeyman faculty members.” Dr. Clark created a “productivity point system”
  to calculate the alleged scholarly productivity of the faculty members in the business school.
  The points were then used to allocate research resources (grants and graduate assistants),
  reduced teaching time for research, and sabbaticals. However, the points were intentionally
  weighted more heavily toward activities of junior faculty members (who tend to be younger)
  and dismissed, ignored, or overlooked legitimate scholarly activities of senior faculty members
  (who are older). Dean Highfield used the “productivity point system” to justify the disparate
  treatment and, in doing so, forced older professors into voluntarily retiring so that the
  University did not have to buy them out.

 The University has had a difficult time getting older professors to retire voluntarily, without
 having to offer them buyouts. Its last buyout was in 2014, and Dr. Gempesaw, who was hired in
 2015, refuses to offer any. I believe that he encouraged the appointment of Dr. Clark as Chair of
 the Economics and Finance Department with the malevolent intent of harassing, embarrassing,
 and intimidating older professors to retire voluntarily without the need to offer buyouts. With the
 support and cooperation of Dr. Norean Sharpe, the Tobin College Dean, Dr. Clark embarked on
 a plan to systematically harass, embarrass, and intimidate older professors into voluntarily
 retiring without the need for a buyout.

                             Material Adverse Employment Actions




                                                  9
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 10 of 25 PageID #: 116




 1)      First discriminatory Article 10.01 action. On October 30, 2018, Dr. Clark sent me an
 Article 10.01 disciplinary letter to come to a meeting in his office to discuss a complaint from
 two students, who said that I berated and threatened them over the use of a Team Room. Without
 ever getting my side of the story, he inflated the complaint to allege that I engaged in “conduct
 inconsistent with accepted professional and moral standards.” I met with Dr. Clark on November
 9, 2018. Dr. Joseph Marotta, President of the Faculty Association (FA), attended the meeting.
 Article 10.01 is reserved for “academic issues.” The students’ complaint had nothing to do with
 an academic issue and nothing I did was unprofessional or immoral. On December 10, 2018, I
 met with Dean Sharpe and Dr. Marotta. Dean Sharpe conceded that I had not threatened the
 students, but rather that the students felt threatened (and I certainly had not engaged in “conduct
 inconsistent with accepted professional and moral standards”). At that point, the matter should
 have been dismissed, but it was not. To resolve the matter, I agreed to apologize, if the
 documents generated during this bogus Article 10.01 action were destroyed. The University
 refused.

 On December 17, 2018, Associate General Counsel, Joshua Hurwit, Esq., emailed me, saying,
 the documents would not be destroyed. Instead, he suggested and crafted a memo to be placed in
 my file to which I could respond. The memo said that I “raised my voice.” I refused to entertain
 it. Even assuming that I had raised my voice, which I do not concede, raising one’s voice is not
 “conduct inconsistent with accepted professional and moral standards.” Rather the
 characterization is gender bias. When a man raises his voice, he is considered to be authoritarian,
 assertive, showing leadership. When a woman raises her voice, she is considered to be engaged
 in “conduct inconsistent with professional and moral standards.” The memo was discriminatory.

 On December 18, 2018, I appealed the actions of Dr. Clark, Dr. Sharpe, and Mr. Hurwit to the
 Interim Provost, Dr. Simon Møller. In his decision, dated January 9, 2019, Dr. Møller,
 discriminated against me when he failed and refused to simply dismiss the Article 10.01 based
 on a non-academic issue, and, instead, wrote that my appeal was premature, because I had not
 received a written action plan. However, a written action plan was completely unnecessary in my
 case, because I did nothing wrong. This matter is in limbo and requires immediate resolution. I
 believe that Drs. Clark, Sharpe, and Møller, and Mr. Hurwit harassed, embarrassed, and
 intimidated me with this Article 10.01 proceeding, because I am an older female professor.

 2)      Second discriminatory Article 10.01 action. On April 16, 2019, Dr. Clark sent me another
 Article 10.01 disciplinary letter, this time to summon me to his office for a meeting to discuss
 what he called “low student evaluations and student complaints.” Dr. Clark failed to identify any
 academic issue with regard to either student evaluations or student complaints. This time, I did
 not meet with Dr. Clark. Instead, I forwarded Dr. Clark’s letter to both of our faculty union
 presidents – Dr. Frank Leveness (AAUP) and Dr. Joseph Marotta (FA) – with my comments
 expressing opposition to the meeting. A year has passed and I am still awaiting their reply. This
 matter is similarly in limbo and requires immediate resolution. I believe that Dr. Clark harassed,
 embarrassed, and intimidated me with this Article 10.01 action, because I am an older female
 professor.

 Dr. Clark could have used other informal non-punitive procedures, but failed and refused to do
 so. Normally, a Department Chair will tell a student to take up an issue, first, with the professor.



                                                  10
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 11 of 25 PageID #: 117




 Failing resolution with the professor, the Chair will call or email the professor informally,
 identify the issue or problem, and ask the professor for his/her side of the story. Expediency in
 resolving, especially, student complaints is of utmost importance. As Department Chair, Dr.
 Clark has a duty to resolve student complaints expeditiously. Instead, he warehoused them.
 Warehousing the complaints and, then, impetuousness commencing an Article 10.01 disciplinary
 action, without even asking for my side of the story to determine the merits of the incidents,
 show his true discriminatory animus. Since Article 10.01 was added to the University Statutes
 (circa 2010), I have never heard of a Department Chair using it for anything. I believe that Dr.
 Clark harassed, embarrassed, and intimidated me with this Article 10.01 action, because I am an
 older female professor.

 3)      Disparate impact on older professors of alleged “neutral” policy. On February 5, 2019,
 Dr. Clark sent emails to Dr. Young Back Choi and me, saying, the Dean had asked the
 Department Chairs to meet with professors who had “low student evaluations.” I emailed Dean
 Sharpe and asked her if she had made the request and she said, “Yes.” Through further emails, I
 learned that she had no objective metrics for which professors would be called into these
 meetings, but I know, only older professors, who were singled out for such disparate treatment.
 The professors whom I know were subject to this disparate treatment were Drs. Young Back
 Choi (late 60s), Anthony Pappas (72 years), Raja Vatti (83 years), Athanasios Vasilopoulos (82
 years), and me. Presumably neutral policies that yield discriminatory results must be abandoned
 and prohibited. I believe that Dr. Clark and Dean Sharpe harassed, embarrassed, and intimidated
 Drs. Choi, Pappas, Vatti, Vasilopoulos, and me, because we are older professors.

 4)      Discriminatory assignment of my preferred summer session class to a younger male
 professor. On or about April 2, 2019, I noticed in the University’s course offerings online that
 Dr. Clark had assigned Dr. Aleksandr Gevorkyan, a 43-year old male, to teach a summer session
 course that I requested. I asked Dr. Clark to revise the schedule and assign me to teach the
 course, pursuant to §§9.10 and 9.11 of the Collective Bargaining Agreement (CBA). He refused.
 Pursuant to §9.11, a class should be assigned to the more senior professor, when both professors
 have the qualifications to teach the course and the department has no special needs to deviate
 from seniority assignment. Dr. Clark violated this provision, because both Dr. Gevorkyan and I
 have the qualifications to teach the course and the department had no special needs to deviate
 from seniority assignment. Pursuant to §§9.10 and 9.11, all teaching assignments must be
 approved by the Department’s Personnel and Budget (P&B) Committee. Dr. Clark violated this
 provision, because he never even notified the P&B Committee members that I had requested to
 teach the course. I notified the Committee members about the problem, and they requested a
 meeting with Dr. Clark to approve my assignment. Dr. Clark held two meetings, but nothing was
 accomplished, because Dr. Clark talked non-stop at the meetings and he refused to allow the
 P&B Committee members to vote. As a result, Dr. Gevorkyan taught the course and I lost
 $13,024 as summer session 2019 compensation (1/12th of my annual contract salary, pursuant to
 §14.06 of the CBA). Other job opportunities were not reasonably available to me. I believe that
 Dr. Clark treated me differently in the course assignment process and gave the summer session
 course to Dr. Gevorkyan, rather than me, because I am an older female professor. Since Dr.
 Clark’s action was willful, I am entitled to double damages.




                                                11
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 12 of 25 PageID #: 118




 5)      Discriminatory removal of graduate classes from my teaching schedule and assignment to
 younger male professor. In mid-April, I noticed in the University’s course offerings online that
 two sections of a graduate course, previously assigned to me and approved by the P&B
 Committee, were missing from my Fall 2019 teaching schedule. I asked Dr. Clark why the
 sections had been removed and he simply said that “issues have arisen.” I asked him what issues,
 but he refused to say. I asked him to reinstate the sections. He refused. When I queried the P&B
 Committee members, I learned that Dr. Clark had removed the graduate courses without any
 consultation or approval from the P&B Committee.

 On July 31, 2019, Dr. Clark emailed me, saying, he was giving my graduate classes to a male
 professor in his 60s (the younger male would have 3 sections of the same graduate course or one
 preparation for the semester) and he was giving me 3 undergraduate courses (3 different
 preparations). In his email, he acknowledged that he was making the younger male professor
 better off (Pareto optimal), while making me, the older female, worse off (Pareto suboptimal).

 After 38 years of teaching combinations of graduate and undergraduate classes, Dr. Clark
 unilaterally, without P&B Committee approval, removed graduate courses from my teaching
 schedule, gave the graduate classes to a younger male professor, and assigned me only
 undergraduate courses. I believe that Dr. Clark treated me differently by unilaterally removing
 these two courses from my Fall 2019 teaching schedule, because I am an older female professor.

 6)      Discriminatory assignment of classes to younger professors. At the start of the Fall 2019
 semester (September) I learned that Dr. Clark did not change the above male professor’s
 schedule and that he covered the courses that I had selected to teach with a combination of
 younger professors with lesser credentials: Dr. Juan Chebly (33 years), Dr. Chris O’Kane (38
 years), Ms. Tracey L Freiberg (34 years), and Mr. Michael Flaherty (37 years). All but one of
 these hires plus other adjunct hires are male. Dr. O’Kane is not qualified to teach economics
 courses as he does not have a doctoral degree in economics. It is in philosophy. Ms. Freiberg and
 Mr. Flaherty have not yet completed their doctoral degrees. I believe that Dr. Clark treated me
 differently, because I am an older female professor.

 7)      Discriminatory removal and reassignment of classes to younger professors. In addition, I
 learned from Dr. Ralph Terregrossa (65 years) that Dr. Clark took away his overload course for
 Spring 2020 and gave it to a 39-year old adjunct, Basel Mansour, who has not yet completed his
 doctoral degree. Upon information and belief, the P&B Committee did not approve this change.
 But for the fact that Dr. Terregrossa is an older professor, Dr. Clark would not have pulled the
 overload course from Dr. Terregrossa’s teaching schedule and given it to a younger professor.
 This is another example of Dr. Clark’s harassment, embarrassment, intimidation, and disparate
 treatment of older professors.

 8)     Retaliation and more Age and Gender Discrimination from bogus allegations of
 statements related to race discrimination.

 On April 30, 2019, I filed an age and gender discrimination complaint against Dr. Clark with
 Human Resources. My case was assigned to Danielle Haynes, Associate Director Employee
 Relations.



                                                12
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 13 of 25 PageID #: 119




 On May 2, 2019, I met with Ms. Haynes. I mentioned that the discrimination may be more
 systemic and involve Dean Sharpe, Mr. Hurwit, and other administrators, going up the line to the
 President. I subsequently forwarded additional evidence of discrimination to her.

 On May 15, 2019, Michelle Cadle, an EEO Specialist, sent me an email asking me to meet to
 discuss allegations of statements related to race discrimination. I contacted Dr. Marotta, again,
 and we agreed to meet with Ms. Cadle on June 11, 2019.

 On June 4, 2019, Ms. Cadle sent me a second email, saying, “At our meeting on June 11, 2019,
 we are also going to discuss the attached, which was brought to our attention recently.” The
 attachment was a 25-page anonymously typed unsigned, unsworn, unauthenticated, unverified,
 uncertified transcript of an interview that I allegedly gave to a former graduate student, more
 than six (6) years prior, on March 28, 2013, as partial fulfillment for his grade in a graduate
 course he was taking with Dr. Kirsten Szylvian in the Master of Public History program.

 On June 11, 2019, Dr. Marotta and I met with Ms. Cadle. Mr. Hurwit also attended the meeting.
 I subsequently learned in January 2020 that Mr. Hurwit recorded the meeting without telling us.

 First, Ms. Cadle posited three statements that I allegedly made to students in one of my Spring
 2019 classes. The statements turned out to be innocuous. On July 10, 2019, Ms. Cadle sent me a
 closing letter, finding no evidence of discrimination in the alleged statements. Dr. Clark filed
 these allegations of race-related statements, and he did so to harass, embarrass, and intimidate
 me, because I am an older female professor, and as retaliation, because I filed an age and gender
 discrimination complaint against him.

 Second, Ms. Cadle moved to address the transcript. Dr. Clark said that he “found” this transcript
 on a St. John’s website, following a google search, and forwarded it to University Counsel,
 Joseph Oliva, Esq., and to the Director of Equal Opportunity and Compliance, Dr. Keaton Wong.
 I acknowledge giving an interview, that was recorded, but I was never given a copy of the
 recording to review, and I never knew of any transcription. I had never seen the transcript before
 June 4th, and it was unauthenticated. As a condition of giving the interview, I signed a Deed of
 Gift in which I turned over all of my rights in the interview to the University. In paragraph 2, the
 Deed said that the staff may edit the interview. Since I had never reviewed the recording or seen
 the transcript and was completely unaware of its existence up to that point, I did not know who
 made it or if anyone had edited it. I asked for authentication. Neither Ms. Cadle nor Mr. Hurwit
 could authenticate the transcript. I refused to discuss it, without authentication. The meeting
 ended.

 On July 1, 2019, Ms. Haynes sent me a closing letter, saying, she failed to find any evidence of
 age and gender discrimination in my case. In light of all the evidence I submitted, Ms. Haynes’
 failure to find any evidence of age and gender discrimination is age and gender discrimination.

 On July 2, 2019, Ms. Cadle sent me an email, saying, “we” found the audio file of the interview
 and the audio file confirms the transcript, “we” sent it along with 2 other documents to your




                                                 13
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 14 of 25 PageID #: 120




 campus mailbox, and we would like to meet with you on July 15, 2019. She did not identify the
 documents,1 and she had not authenticated the audio file.

 Professors are 10-month employees. By July, we are on summer break. I sent Ms. Cadle’s email
 to Dr. Marotta, who emailed Ms. Cadle, saying, faculty are not obligated to come to meetings
 over the summer and that I would meet with her when I returned to campus in September.

 Ms. Cadle never replied. Instead, she conducted her own “investigation” on an unauthenticated
 transcript, in my absence and without my input. On July 17, 2019, she sent me a closing letter,
 saying, she found enough evidence that I had made “offensive” (not discriminatory) statements
 “about” (not to) St. John's students in violation of an anti-bias, anti-discrimination policy (#704),
 which was adopted more than 5 years AFTER the date on the transcript. Her conclusion was
 completely inconsistent with the content of the University’s own policy. She failed to support her
 conclusion with evidence of any alleged statements. I believe that Dr. Clark’s allegations and
 Ms. Cadle’s bogus investigation were age and gender discrimination, because I am an older
 female professor, and retaliation, because I filed an age and gender discrimination complaint
 against Dr. Clark and implicated senior administrators, whom Ms. Cadle may have been directed
 to protect.

 Ms. Cadle forwarded my file to Dean Sharpe "for further handling." Dean Sharpe arbitrarily
 extracted what she identified as 4 sets of statements from the unauthenticated transcript, ascribed
 the statements to me, and, on July 30, 2019, while I was on summer break, she sent a letter to the
 President requesting that he bring an Article 10 disciplinary charge against me for alleged
 “conduct inconsistent with accepted professional and moral standards.” I believe that the
 commencement of this Article 10 proceeding was age and gender discrimination by Dean
 Sharpe, because I am an older female professor, and retaliation by Dean Sharpe, because I filed
 an age and gender discrimination complaint against Dr. Clark and implicated her.

 Pursuant to the University Statutes, the President should have met with me to attempt a
 resolution. He never did. Instead, on August 7, 2019, while I was still on summer break,
 President Gempesaw sent me a letter “relieving me of my teaching and service duties with pay
 pending a full investigation of the matter.” The suspension was completely unwarranted. The
 charge has nothing to do with either my teaching or service duties. A professor is removed from
 the classroom only when s/he is a threat to others. At 5.0’ I was not a threat to anyone and the
 President had no reason to believe that I was. I believe that this suspension by President
 Gempesaw was motivated by discrimination, because I am an older female professor, and he
 wanted me to voluntarily retire without a buyout, and by retaliation, because I filed an age and
 gender discrimination complaint against Dr. Clark and implicated him.

 On August 8, 2019, while I was still on summer break, Joseph Oliva, Esq., acting as the
 President’s designee, forwarded Dean Sharpe’s Article 10 disciplinary charge to the Committee
 on Investigation and Advice of Charges Against a Faculty Member (the “Investigation
 Committee”). The Investigation Committee is composed of 5 duly elected faculty members and


 1
  I learned in September when I returned to school and picked up my mail that one document was the
 executed Deed of Gift and the other was a picture of me.


                                                  14
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 15 of 25 PageID #: 121




 is supposed to be an independent, impartial, completely neutral body. Its role is to investigate
 and resolve the charge(s). However, Mr. Oliva hamstrung the Investigation Committee, when he
 (President Gempesaw’s designee) accepted assignment from the Board of Trustees to be the
 Committee’s legal adviser. As an attorney, he knew or should have known that this appointment
 created a major conflict of interest for him. The Investigation Committee subsequently noted in
 its Final Report and Recommendations (the “Report”) that he strategically withheld important
 information from the Committee as a result of this dual appointment. See below. Mr. Oliva now
 became complicit with the other administrators in their attempt to terminate me and thereby Mr.
 Oliva participated in their age and gender discrimination and retaliation of me.

 On October 28, 2019, the Investigation Committee submitted its Report to the President. The
 President failed and refused to share it with me. It is now May 2020 and the President has failed
 and refused to share the Report with me. Upon learning from me in mid-December that the
 President refused to share the Report with me, the Investigation Committee sent me a copy on
 December 23, 2019. However, because of the holidays, I did not read it until January 19, 2020.

 The Report completely vindicated and exonerated me! The Committee found three things: (1) the
 University failed to supervise Dr. Kirsten Szylvian and her colleagues, who created the St.
 John’s Oral History Project, but failed to implement the “best practices” of the Oral History
 Association, and uploaded personal interviews to the internet without appropriate protections for
 interviewers and interviewees; (2) the University violated my academic freedom by filing bogus
 charges against my ability to speak freely about the University; and (3) no statements alleged
 from the transcript were improper. The Report noted how Mr. Oliva was unable to help with the
 Committee’s investigation as the President’s designee, because he was also assigned to be the
 Committee’s legal adviser and so the Committee could not identify the “whistleblower” or
 determine his/her motives for filing the bogus race discrimination allegations against me. The
 Report recommended unconditionally and without qualification that the President withdraw the
 charges and lift the suspension immediately.

 It is now May 2020, more than six (6) months later, and the President has failed and refused to
 act on the Committee’s recommendations. Instead, the President is seeking a resolution that
 contains red herrings not even contemplated by the Committee. The President continues to
 discriminate against me, because I am an older female professor, and to retaliate against me
 because I filed an age and gender discrimination complaint against Dr. Clark and implicated him.

 The President failed and refused to timely resolve the charges and lift the suspension from my
 teaching duties. The President’s failure substantially changed the terms and conditions of my
 employment and caused me money harm. My principal duty is to teach. The President is
 preventing me from doing what I was hired to do and I am now out of the loop for course
 assignments for summer session and fall 2020. I will lose another summer session stipend, this
 time as a result of the suspension. My money damages will be a minimum of $13,024, plus any
 salary increases for AY 2019-2020 (1/12th of my annual contract salary, pursuant to §14.06 of
 the CBA). Other job opportunities will not be reasonably available to me. Dr. Gempesaw’s
 refusal to resolve the charges and lift the suspension on a timely basis on reasonable terms so
 that I can teach is willful, so that I am entitled to double damages. Dr. Clark has also assigned
 away all of my preferred courses for Fall 2020, including the graduate courses.



                                                 15
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 16 of 25 PageID #: 122




 The President failed and refused to timely resolve the charges and lift the suspension from my
 service duties. The President’s failure substantially changed the terms and conditions of my
 employment. Approximately one third of faculty duties is to participate in governance – attend
 meetings, speak up, and vote. I have completely lost my ability to participate in faculty
 governance, because I have not been allowed to attend, participate in, or vote at Department or
 Faculty Council meetings. I was duly elected by the faculty as a representative to the University
 Senate and the Department’s Personnel and Budget Committee. I am being denied the ability to
 exercise these elected appointments. I have not been allowed to attend those meetings, to speak
 up, or to vote. Dr. Gempesaw’s refusal to resolve the charges and lift the suspension on a timely
 basis on reasonable terms so that I can serve is willful.

 The suspension has brought humiliation, embarrassment, and shame. My colleagues want to
 know where I am. They have heard rumors that the University has brought me up on disciplinary
 charges. The immediate reaction is, What did I do? What did I do? Nothing, but the University
 has failed and refused to withdraw the charges, lift the suspension, and dispel rumors.

 The University has unfairly and discriminatorily punished me for voluntarily helping a student to
 fulfill the requirements for one of his courses in a graduate program, and it has done nothing to
 punish Dr. Szylvian or her colleagues for their culpability with regard to the Oral History
 Project. Dr. Szylvian is about 58 years old.

 President Gempesaw, et al., discriminated against me, because I am an older female professor
 and retaliated against me, because I filed an age and gender discrimination complaint against Dr.
 Clark and implicated him.

 9)      Age and Gender Discrimination and Retaliation for filing a complaint against the EEO
 Specialist I filed a complaint against Ms. Cadle for her failure to follow statutory and contractual
 procedures established in the CBA and the University’s own policies. My complaint was, first,
 denied by Mr. Oliva, on behalf of Dr. Wong, who was on maternity leave (another conflict of
 interest for Mr. Oliva), and, on appeal, by Nada Llewellyn, Associate Vice President of Human
 Resources, on non-responsive grounds. They are simply covering up for their own ineptitude and
 discriminatory failure to sanction Ms. Cadle for her improper investigation and to stop this age
 and gender discrimination and retaliation of me from going further.

 The discriminatory animus against me is systematic and pervasive. Several members of the
 Administration are complicit: Dr. Clark, Dr. Sharpe, Dr. Møller, and Dr. Gempesaw. Now, Mr.
 Oliva, Mr. Hurwit, and Ms. Llewellyn have unethically closed ranks to cover-up what we know
 now from the Investigation Committee was a deeply flawed investigation by Ms. Cadle, and,
 now, they are all covering up for Dr. Clark, Dean Sharpe, Dr. Møller, President Gempesaw, Dr.
 Wong, and Ms. Haynes! The Article 10 charge and my suspension are also retaliation against me
 for having filed an age and gender discrimination complaint against Dr. Clark and senior
 administrators, including the President. I have never heard of any faculty member being treated
 so harshly for no legitimate reason.




                                                 16
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 17 of 25 PageID #: 123




 10) Retaliation for Filing an Age and Gender Discrimination and Retaliation Lawsuit against the
 University and Several of its Administrator

 In late January, 2020, the Investigation Committee commenced what I believe was supposed to
 be a consultative process with the President and me to resolve the Article 10 charges. Several
 drafts of a resolution agreement exchange hands through the Investigation Committee. On March
 4, 2020, the consultative process came to an abrupt halt. I submitted a counter proposal to the
 Investigation Committee to give to the President, and, thereafter, I heard nothing. I was just left
 hanging in limbo.

 On March 4, 2020, I also received my 90-day Right to Sue letter from EEOC. I filed my age and
 gender discrimination complaint with the Pro Se Office of the United States District Court in
 Brooklyn on May 26, 2020. I received the official summons and complaint from the US District
 Court Pro Se Office on June 8, 2020. Service on the Defendants was completed on August 25,
 2020.

 Just one month after service of my age and gender discrimination lawsuit, the University
 retaliated against me for commencing my lawsuit. On September 24, 2020, Mr. Oliva sent me a
 letter in which he declared that the “process undertaken by the Committee on Investigation and
 Advice of Charges Against a Faculty Member failed to yield a mutually satisfactory result” and
 that “formal written charges” against me were being presented to the Committee on Hearing and
 Deciding of Charges Against a Faculty Member. He advised me that I had 20 days to file a
 written answer and to let him know if I wanted a hearing. Mr. Oliva’s letter contained no “formal
 written charges.”

 Mr. Oliva attached several documents to his letter, including a 2-page document, entitled
 “Discriminatory Charges Against Professor Arlene Joyce Furfero,” a redacted copy of the
 Investigation Committee’s Report, minutes from the Investigation Committee’s meetings, the
 unauthenticated transcript of an interview that I allegedly gave on March 28, 2013, the interview
 release agreement, Michelle Cadle’s letter, dated, July 17, 2019, and the original charges against
 me that Dr. Gempesaw preferred on behalf of Dean Sharpe. None of these documents contained
 “formal written charges.”

 The 2-page document, entitled “Discriminatory Charges Against Professor Arlene Joyce
 Furfero,” was anonymously typed, unsigned, unsworn, undated, and unauthenticated. It
 contained a one-paragraph introduction, four (4) paragraphs of procedural history, and a one-
 paragraph conclusion. The introduction says: “Pursuant to Article 10 of the University Statues,
 the following constitute disciplinary charges against Professor Arlene Joyce Furfero…,” but the
 paragraph contains no charge(s). The conclusion says: “Pursuant to Article 10.06(e) of the
 University Statutes, the President now presents the Charges against Professor Furfero to the
 Committee on Hearing and Deciding Charges Against a Faculty Member. The charges were
 formulated with the assistance of the Investigation Committee, including the Investigation
 Committee Report (see Attachment A),” but the paragraph contains no charge(s). The paragraphs
 on “procedural history” contain no charge(s). In short, the document that purports to be
 “Discriminatory Charges Against Professor Arlene Joyce Furfero” contains no charge(s).




                                                 17
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 18 of 25 PageID #: 124




 The 2-page anonymously typed, unsigned, unsworn, undated, and unauthenticated document
 references an Attachment A, but there is no Attachment A per se. The remaining documents are
 not labeled. The next document in sequence is the Investigation Committee’s Report, but the
 Investigation Committee’s Report contains no charges. As previously stated, the Investigation
 Committee’s Report completely exonerates me and recommends that the President lift the
 suspension and reinstate me. See supra, p. 15, ¶2 (#8). Moreover, the Investigation Committee’s
 Report cannot serve as a predicate for any charge(s) or as a substitute for the Investigation
 Committee’s assistance to the President in formulating any charge(s), because the Investigation
 Committee’s Report was written solely by the members of the Investigation Committee, not the
 President, and the Investigation Committee’s Report was written and submitted to the President
 prior to any attempt at resolution. In short, the Investigation Committee’s Report contains no
 charge(s) against me. See supra, p. 15, ¶2 (#8).

 Despite the fact that Mr. Oliva’s letter and the 2-page anonymously typed, unsigned, unsworn,
 undated unauthenticated document allude to “formal written charges,” but they set forth none.

 Neither Mr. Oliva’s letter nor any of the documents attached to his letter contain any charge(s)
 that were properly formulated by the President with assistance of the Investigation Committee,
 pursuant to Section 10.06(e) of the University Statutes. Mr. Oliva’s unilateral removal of my
 Article 10 case from the Investigation and Advice stage (Step I) to the Hearing and Deciding
 stage (Step II) without any formal written charge(s), pursuant to Section 10.06(e) of the
 University Statutes, was retaliation against me, because the University and several
 administrators, including Mr. Oliva, had just been served with complaints in my federal court
 lawsuit for age and gender discrimination against them.

 I hired an attorney to speak with Mr. Oliva about the missing charge(s). Mr. Oliva initially
 extended the response deadline, but then set a final response deadline of November 11, 2020, and
 told my attorney to let him know if I wanted a hearing. My attorney asked Mr. Oliva if he would
 extend the deadline, pending a court-ordered mediation in my EEO lawsuit on February 2, 2021,
 and Mr. Oliva wrote back, “No,” and he demanded a response by November 13, 2020.

 On November 10, 2020, my attorney submitted a response on my behalf to Mr. Oliva, noting,
 among other things, that the notice of removal to the Hearing and Deciding level contained no
 charges against me. My attorney timely indicated that I wanted a hearing and included a Bill of
 Particulars to clarify the charges. According to the University Statues, “If a hearing is requested,
 the [Hearing and Deciding] Committee shall schedule a hearing within thirty (30) days of receipt
 of the written request for a hearing and shall notify the faculty member of the date, time and
 place for the hearing.“ The deadline for a hearing was December 9, 2020. December 9th passed
 and neither my attorney nor I were contacted about any hearing. The University has also failed to
 respond to my attorney’s Bill of Particulars. I was once again left hanging in limbo.

 On Friday, February 19, 2021 – 101 days later, Mr. Oliva sent a letter to my attorney. He wrote
 that the Hearing and Deciding Committee wanted him and outside counsel, Lyle Zuckerman,
 Esq., to exchange witness lists and document requests by February 24, 2021. Five (5) days’
 notice, two of which were weekend days!




                                                 18
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 19 of 25 PageID #: 125




 On Monday, February 22, 2021, my attorney replied to Mr. Oliva. He objected to lack of
 timeliness and insufficient time to comply and again challenged the existence of charges against
 me and requested answers to his response and bill of particulars and a clear and concise
 statement of the charge(s) signed and dated by the President and the members of the
 Investigation Committee.

 Mr. Oliva replied, saying that this internal hearing is not a court proceeding and that my attorney
 was not entitled to any of his requests. Mr. Oliva’s reply completely side-stepped the key issue,
 namely, that the University had not posited any properly formulated charges against me. In fact,
 it had posited NO charges against me.

 On February 23, 2021, my attorney received an unsolicited letter from Mr. Zuckerman. Mr.
 Zuckerman acknowledged that the University has no properly formulated charge(s) against me.
 He wrote that the Investigation Committee refused to assist the President in formulating any
 charge(s) against me! Nonetheless, Mr. Oliva insists on moving forward with this charade of a
 hearing on charges that do not exist.

 At this point, Mr. Oliva appears to be the culpable defendant, who is retaliating against me,
 because I filed an age and gender discrimination lawsuit against him and 10 other University
 Defendants in United States District Court, but I do not know with what other Defendants he is
 collaborating. What I do know is that none of the Defendants has ever had any legitimate
 business reason(s) for concluding that I made offensive statements about St. John’s students in
 violation of a post-dated, anti-bias policy, for bringing me up on Article 10 disciplinary charges,
 for suspending me, for unilaterally moving my case to hearing and deciding absent any charges
 after the Investigation Committee completely vindicated me, and, in short, for destroying my
 reputation and credibility as a professor. They have retaliated against me solely because I am an
 older female and exercised my rights to file an in-house complaint and an external lawsuit
 against Defendants.

 11) Age Discrimination

 In its Final Report and Recommendations, the Investigation Committee excoriated and castigated
 the University for allowing Dr. Kirstin Szylvian and her colleagues to organize the St. John’s
 Oral History Project and upload what are basically private interviews to a public webpage on St.
 John’s website without using the best practices of the Oral History Association which left me
 vulnerable to the very kind of treatment I am receiving. While the University was quick to
 suspend me and continues my suspension despite complete vindication by the Investigation
 Committee, it still has done nothing to punish Dr, Szylvian, the professor who published a
 transcript of my purported March 28, 2013 interview to a St. John’s website and made it public.
 Upon information and belief, Dr. Szylvian is about 15 years my junior and was about 51 at the
 time of my interview and about 57 at the time of my punishment. I was 66 and 72, respectively.
 The only reason I am still on suspension on Article 10 disciplinary charges, and Dr. Szylvian is
 not, is because I am an older female, who filed an age and gender discrimination complaint
 against my Department Chair and key University administrators up to the President. The
 University is engaged in pervasive age and gender discrimination and retaliation against me
 because I am an older female, who filed an age and gender discrimination complaint against my



                                                 19
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 20 of 25 PageID #: 126




 Department Chair and key University administrators up to the President and now an age and
 gender discrimination and retaliation lawsuit against the Defendants in US District Court.

 12) Discrimination, Disparate Impact, and Hostile Work Environment

 The University not only condones, but also actively sanctions policies that discriminate against
 and have a disparate impact on older professors and foster a hostile work environment for them.
 By allowing decisions and the adoption of policies that flip seniority, the University
 discriminates against older professors who have worked all their lives for these benefits.

 The St. John’s faculty members are unionized. At St. John’s, like other unionized workplaces,
 seniority and age are highly correlated. What may appear to be a breach of the Collective
 Bargaining Agreement may in fact be discrimination against older professors. While allegations
 of a breach of contact must be pursued through contractual grievance channels, allegations of
 discrimination and retaliation are pursued through the Human Resource Department, the Equal
 Employment Office, and the courts.

 Like most union contracts, seniority has its perks. Professors gain more benefits as they gain
 seniority, and they grow older as they gain seniority. Older professors, by virtue of their
 longevity of service, accrue more seniority and, hence, more benefits or perks. Seniority is
 objectively fair, because younger professors eventually become older professors and receive the
 benefits of seniority when they grow older and attain seniority.

 Since Dr. Clark became Chair in July 2018, he has made several decisions and adopted policies
 that appear neutral on their face, because they attack seniority, but discriminate against and have
 a disparate impact on older professors. Dr. Clark has created a hostile work environment for
 older professors in the Economics and Finance Department with his policies. The Business
 School Dean, Dr. Sharpe, the Provost, Dr. Møller, and the President, Dr. Gempesaw have
 supported Dr. Clark’s decisions and policies.

 I am the oldest and most senior professor in the Economics and Finance Department. Dr. Clark’s
 decisions and policies most directly adversely affect me. Dean Sharpe, Dr. Møller, and the
 President promote this discrimination, disparate impact, and hostile work environment, because
 they have denied my grievances and appeals against Dr. Clark.

 First, Dr. Clark re-interpreted certain contract terms to favor younger professors at the expense of
 older professors to deny older professors the benefits to which they are entitled as a result of
 growing old and gaining seniority. The contact terms in question are from section 9.11 of the
 Collective Bargaining Agreement, entitled Criteria for Course Assignment:

        “In making course assignments for any academic session, the Department Chairperson
        with the approval of the Department Personnel and Budget Committee, shall consider: 1)
        the qualifications of the faculty member to teach the course; 2) the needs of the
        department, and 3) those things being equal, the seniority of the faculty members who
        have indicated interest in teaching the course.”




                                                 20
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 21 of 25 PageID #: 127




 In the first instance, in summer 2019, Dr. Clark assigned a summer session course, that I
 normally would have taught, to a male professor 30+ years younger than I. See supra, p. 11, ¶2
 (#4). The contract provision at issue was “1) the qualifications of the faculty member to teach
 the course.” Traditionally, “qualifications” meant qualifications in field, i.e., professors with
 economics qualifications taught economics courses and professors with finance qualifications
 taught finance courses. Dr. Clark, however, re-interpreted the provision to mean the professor
 with the best or most qualifications and, since Dr. Gevorkyan had just come up for tenure and
 had more recent publications, Dr. Clark assigned the course to him rather than to me. If best or
 most qualifications was intended, then the Chair and P&B Committee never have to reach
 seniority. The intent and practical effect of Dr. Clark’s re-interpretation is to render section
 9.11(3) and seniority, and, consequently, older professors, meaningless. Dr. Clark’s
 interpretation is contrary to past interpretation, but he prevailed and his re-interpretation
 discriminated against me, the older professor, and I lost the summer course assignment and the
 stipend.

 In the second instance, in September 2020, Dr. Clark proposed, and the P&B Committee voted,
 on “2) needs of the department” to mean “fairness.” Traditionally, “needs of the department” was
 ministerial and meant the need to staff all courses on all campuses at all days and times for all
 programs. Dr. Clark’s re-interpretation as “fairness” was to mean some convoluted rotation
 scheme which could squeeze older professors out of summer session courses, if they do not teach
 in a given summer for a reason other than an insufficient number of courses to accommodate all
 who wanted to teach a course. For example, Dr. Clark also controls course offerings, which
 allows him to schedule classes at inconvenient times, on inconvenient campuses, or during an
 inconvenient session.2 The policy also eliminates “bumping,” a key tenet of seniority, which
 allows Dr. Clark to assign an older professor to a course which he knows will cancel for
 insufficient enrollment. The intent and practical effect of the new summer course assignment
 policy is to render section 9.11(3) and seniority, and, consequently, older professors,
 meaningless. Dr. Clark’s interpretation has a disparate impact on older professors and creates a
 hostile work environment for them.

 Six of the oldest professors (one female and 5 minority males) from the department filed a
 grievance against Dr. Clark, as Department Chair, for adopting the new policy. (As the oldest
 and most senior professor and only female economist in the department, I would have signed the
 grievance, except that I did not want to taint the grievance or dilute its impact with irrelevant
 tangencies, because I am still on suspension.) Dr. Clark side-stepped a response to the grievance,
 so the professors had a right, pursuant to the Collective Bargaining Agreement, to take their
 grievance to the next level. They appealed to the Dean Sharpe, but she denied their appeal.

 In December 2020, Dr. Clark and the P&B Committee voted to reinterpret their reinterpretation
 of “needs of the department” (“fairness”) as “equitable treatment of all faculty.” But equitable on


 2
   Something similar already happened. In summer 2019, Dr. Clark cheated Dr. Therese Pactwa out of a
 summer session course, when he scheduled a course that she would normally teach from online to the Queens
 campus to discourage Dr. Pactwa and give the course to a younger professor. Dr. Pactwa usually teaches on the
 Staten Island Campus, not the Queens campus, as it is quite a distance from her home in Central New Jersey.



                                                      21
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 22 of 25 PageID #: 128




 what grounds? And by whose standards? Dr. Clark gave no details. Since “equitable treatment”
 is vague, amorphous, and remains undefined in both abstract terms and application, the grieving
 professors have decided, for the time being, to wait and see how Dr. Clark applies “equitable
 treatment” in the course assignment process. However, no doubt remains in my mind or in the
 minds of the six professors who grieved Dr. Clark's first attempt to reinterpret "needs of the
 department" as "fairness" that his latest attempt is also designed to discriminate against older
 professors, to have a disparate impact on older professors, and to create a hostile work
 environment for older professors. Since the course assignment process is already equitable on a
 seniority basis, Dr. Clark’s definition of equitable would have to be some other non-senior basis
 which would, by definition, discriminate against older professors.

 Second, as the oldest and most senior professor I would normally get first pick of courses to
 teach. However, even if I were to return to the faculty, I would be hard-pressed to select
 preferred courses to teach and would be stuck teaching unwanted courses, despite my age,
 experience, and seniority, because Dr. Clark has withdrawn standard, mainstream economics
 courses from the Course Offerings per semester and replaced them with novelty or non-
 traditional economics courses. These courses are outside of my specializations within the field of
 economics and, although I could easily learn to teach them, because all economics courses use
 the same tools and logic, Dr. Clark could use the excuse that he adopted in 2019 to deny me a
 summer session course, namely, that my qualifications to teach the course are inferior to another
 professor’s qualifications. For someone with 45+ years of teaching experience, I would be
 denied summer session courses and relegated to teach unwanted courses during the fall and
 spring semesters. Dr. Clark has intentionally replaced courses that I regularly teach with courses
 that I have not taught, because I am an older female, who filed an in-house age and gender
 discrimination complaint and, now, an external age and gender discrimination lawsuit against
 him. He arbitrarily removed graduate courses from my teaching schedule in Fall 2019, which
 removal constitutes a material adverse change in my working conditions. He is currently in the
 process of removing courses that I would ordinarily teach from the list of economics electives
 that finance majors can take. He is engaged in pervasive age and gender discrimination and
 retaliation against me, his intentional revision of course offerings has or will have a disparate
 impact on me, and he has created a hostile work environment for me when I return to the faculty,
 because I am an older female, who filed an in-house age and gender discrimination complaint
 and an external lawsuit against him.




                                                22
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 23 of 25 PageID #: 129




 V. Relief

 1)     I want money damages of $13,024 to compensate me for the loss of my summer session
 2019 course, because Dr. Clark assigned it to a younger male professor, plus double damages for
 Dr. Clark’s willfulness for intentionally making the discriminatory course assignment.

 2)      I want money damages of $13,024, plus any contractual salary increases for AY 2019-
 2020, to compensate me for the loss of my summer session 2020 course (and future summer
 session courses), because President Gempesaw failed and refused to timely withdraw the Article
 10 charges and lift my suspension, plus double damages for President Gempesaw’s willfulness
 for intentionally failing and refusing to timely withdraw the Article 10 charges and lift my
 suspension.

 3)       I want an injunction against all of the Defendants – President Dr. Conrado “Bobby”
 Gempesaw, Provost Dr. Simon Møller, Dean Dr. Norean Sharpe, Department Chair Dr. Charles
 Clark, Joseph Oliva, Joshua Hurwit, Nada Llewellyn, Dr. Keaton Wong, Ms. Michelle Cadle,
 and Ms. Danielle Haynes – enjoining them from further engaging in discrimination and
 retaliation against me.

 4)     I want an injunction against all of the Defendants enjoining them from further acting
 individually and in consort with one another to discriminate against older professors and female
 professors.

 5)     I want all of the Defendants to be directed to take sensitivity training for age and gender
 bias and discrimination.

 6)      I want the bogus Article 10 proceeding against me terminated immediately, with
 prejudice. I want the Article 10 charge to be withdrawn, the suspension to be lifted, my faculty
 position to be restored with all rights and privileges, my committee assignments restored,
 President Gempesaw to send me a formal written apology for his failure to reinstate me back in
 November 2019 after the Investigation Committee recommended such in its Final Report and
 Recommendations to him, Dean Sharpe to send me a formal written apology for filing the
 baseless Article 10 charge against me, Mr. Oliva to send me a formal written apology for
 intentionally obstructing the Investigation Committee’s investigation, for assuming roles with
 conflicts of interest, and for frivolously moving my Article 10 proceeding to the Hearing and
 Deciding Committee without any recognizable disciplinary charge, and the University to be
 directed to destroy any and all documents generated during the Article 10 proceeding, except for
 the Investigation Committee Report.

 7)      I want the frivolous allegation(s) of racial discrimination by Dr. Clark, which
 allegation(s) led to the phony investigation and erroneous conclusion by Ms. Cadle that underlies
 the Article 10 charge to be dismissed, terminated, and withdrawn with prejudice, Dr. Clark to
 send me a formal written apology for filing frivolous claim(s), Ms. Cadle and Mr. Hurwit to send
 me formal written apologies for having engaged in unethical and improper employment practices
 in contravention of established University policies, Mr. Oliva and Ms. Llewellyn to send me
 formal written apologies for intentionally failing to discipline Ms. Cadle, and the University to


                                                 23
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 24 of 25 PageID #: 130




 be directed to destroy any and all documents generated during Ms. Cadle’s frivolous
 investigation.

 8)      I want the two Article 10.01 letters from Dr. Clark withdrawn, Dr. Clark’s allegations and
 complaints against me terminated with prejudice, Dr. Clark, Dean Sharp, and Mr. Hurwit to send
 me formal written apologies for discriminating against me because of my age and gender, and
 the University to be directed to destroy any and all documents generated during these bogus
 Article 10.01 actions, including Mr. Hurwit’s discriminatory memo.

 9)       I want an injunction against Dr. Clark and Dean Sharpe enjoining them from issuing
 Article 10.01 disciplinary letters, unless the letter explicitly identifies “an academic issue
 concerning a faculty member’s teaching, research and scholarship, or service responsibilities (as
 set for in Article 9 of the Collective Bargaining Agreement).”

 10)    I want an injunction against Dr. Clark and Dean Sharpe enjoining them from using
 student evaluations as bases for Article 10.01 disciplinary actions, where the Collective
 Bargaining Agreement and the University Statues intend for them to be used solely for faculty
 development, not discipline.

 11)     I want an injunction against Dr. Clark and Dean Sharpe enjoining them from using
 student complaints as bases for Article 10.01 disciplinary actions, unless the letter adequately
 identifies the “academic issue” in the student complaint.

 12)      I want an injunction against Dean Sharpe enjoining her from issuing or allowing
 Department Chairs to issue Article 10.01 letters, unless she has previously published well-
 defined metrics of issues for which Article 10.01 disciplinary letters may be sent, and she must
 also publish a list of names of faculty members who are receiving Article 10.01 disciplinary
 letters based on the metrics and the metric for which the Article 10.01 letter is being sent, and
 she shall only draft written action plans that are narrowly tailored to correct specific identifiable
 academic issues.

 13)     I want Dr. Clark to assign me to my requested course preferences, as per §§ 9.10 and 9.11
 of the Collective Bargaining Agreement, and to restore graduate courses to my teaching
 schedules, now (for summer session and fall 2020) and in the future, as long as he is Department
 Chair.

 14)     In the future, I want my seniority in the department to be respected, courses in my areas
 of specialization to be offered to the students each semester, my course preferences to be
 honored without objection, and all of my courses to be delivered online; the Provost shall be
 directed to supervise Dr. Clark’s (and all future Chair’s) selections of course offerings per
 semester and summer session and assignment of courses for my teaching schedules.

 15)   I want to be restored to my duly elected positions on the University Senate, the Budget
 subcommittee of the University Senate, and the Economics and Finance Department Personnel
 and Budget Committee and to serve my full 3-year terms on each.




                                                   24
Case 1:20-cv-02395-BMC-LB Document 21 Filed 03/10/21 Page 25 of 25 PageID #: 131




 16)     I want the University to reimburse me for my attorney fees and legal expenses that I had
 to pay to defend against the bogus Article 10 proceeding.

 17)     In lieu of reinstatement, I would ask for monetary compensation equal to 5 years of salary
 ($156,292.56 x 5 = $781,462.80), 5 years’ contribution to my TIAA-CREF account at 10% of
 my salary ($78,146.28), 5 summer session course stipends, doubled as punitive damages for
 intentional discrimination ($13,024.00 x 5 x 2 = $130,240), and 5 years of medical insurance
 premiums. The total damages are $989,849.08, plus medical insurance premiums, plus my
 attorney fees and legal expenses, in addition to full withdrawal with prejudice of any and all
 disciplinary cases pending against me and destruction of any and all documents generated in
 these cases, any and all rights associated with voluntary retirement from the University, pursuant
 to the Collective Bargaining Agreement and the University Statutes, and the title of Professor
 Emeritus bestowed on me.




                                                25
